Citation Nr: 1124935	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-00 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of service-connected compensation benefits in the amount of $21,307.19.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active service from February 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC).

In a May 2008 decision the Board granted a partial waiver of overpayment in the amount of $10,603.60.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), arguing that he was entitled to a total waiver of overpayment.  In a September 2010 memorandum decision, the Court vacated the Board's entire decision and returned the matter to the Board for further proceedings, consistent with the Court decision.  This remand is in response to that decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran has requested waiver of the collection of an overpayment of VA service-connected compensation benefits in the calculated amount of $21,207.19.

In support of his claim for a waiver of overpayment, the Veteran submitted a Financial Status Report completed in September 2004.  He completed another Financial Status Report in May 2005.  However, since May 2005, VA does not have any additional information regarding the Veteran's finances; aside from records of child support payments which show that the Veteran had completely satisfied a debt of more than $27,000 between 2003-2007.   

As evidence of the Veteran's finances is highly critical and relevant to the fair adjudication of his claim, a remand is appropriate to obtain this information.

Accordingly, the case is REMANDED for the following action:

1.  Request a current financial status report (VA Form 4-5655) from the Veteran listing all monthly income, monthly expenses, and assets.  The Veteran should also be given the opportunity to submit any additional relevant information and evidence.

2.  Thereafter, submit the Veteran's claim to the COWC for adjudication of his claim of entitlement to a waiver of recovery of an overpayment of service-connected compensation benefits in the amount of $21,307.19.  The Veteran should be notified of the COWC's decision.  If the waiver is denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  This case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

